Citation Nr: 0103332	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-13 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material has been received to warrant 
reopening a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The RO denied entitlement to service connection for a back 
disorder in an April 1968 rating decision.  The RO notified 
the veteran of that decision by letter dated May 24, 1968; 
the veteran did not appeal.  See 38 C.F.R. §§ 20.200, 20.302 
(2000).  

The RO denied reopening the claim for entitlement to service 
connection for a back disorder in a June 1991 rating 
decision.  The RO notified the veteran of that decision by 
letter dated June 26, 1991; the veteran did not appeal.  See 
38 C.F.R. §§ 20.200, 20.302.  

In the August 1998 rating decision the RO considered the 
issue of whether new and material evidence had been submitted 
to warrant reopening the claim.  The RO listed this as the 
issue in the December 1998 Statement of the Case.  Later, in 
the April 1999 Supplemental Statement of the Case, the RO 
reopened the claim for service connection but denied it as 
not well grounded.  Although the RO reopened the claim for 
service connection, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  

In the August 1998 rating decision the RO granted service 
connection for post-traumatic stress disorder.  The RO 
awarded a 30 percent disability rating, effective December 3, 
1996.  The veteran appealed the initial disability rating.  
In a written, signed, statement dated in November 1999, which 
accompanied his Application For Increased Compensation Based 
on Unemployability, the veteran requested that the issue be 
limited to compensation payable at the 100% rate due to 
individual unemployability.  The veteran stated "I will 
withdraw my appeal on the PTSD issue and accept the 70% 
rating only if I am granted compensation that is payable at 
the 100% percent rate based on unemployability and the 
effective date of these increased benefits is effective 
December 3, 1996."  

In a December 1999 rating decision the RO awarded a 70 
percent rating and a total rating based on individual 
unemployability, effective December 3, 1996.  Based on the 
above, the Board concludes that the veteran has withdrawn his 
Substantive Appeal regarding any remaining issues pertaining 
to this claim.  38 C.F.R. § 20.204 (2000).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disorder in an April 1968 rating decision.  The RO 
notified the veteran of that decision by letter dated May 24, 
1968; the veteran did not appeal.  

2.  The RO denied reopening the claim for entitlement to 
service connection for a back disorder in a June 1991 rating 
decision.  The RO notified the veteran of that decision by 
letter dated June 26, 1991; the veteran did not appeal.  

3.  The evidence submitted subsequent to the June 1991 
determination is not cumulative and duplicative, it bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1991 rating decision that denied entitlement to 
service connection for a back disorder is final.  38 U.S.C. 
§ 4005(c) (1988)[38 U.S.C.A. § 7105(c) (West 1991)]; 
38 C.F.R. § 19.192 (1990) [38 C.F.R. § 20.1103 (2000)].

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence, which was of record prior to the June 1991 
rating action, will be briefly summarized below.  

The veteran's service medical records show the veteran was 
seen for mild muscle spasm of the paravertebral area in 
August 1965.  He was prescribed Valium.  One day later he 
reported a two-week history of low back pain.  Physical 
examination was normal or negative.  The veteran was next 
seen for back pain on June 20, 1966.  Examination showed 
vague tenderness with motion but was otherwise negative.  The 
impression was strain-mainly psychological.  

The veteran was referred for an x-ray examination in August 
1966 because of his complaint of low back pain.  X-ray 
examination of the lumbosacral spine showed no significant 
abnormalities.  

The veteran was seen in March 1967 for an injury to his low 
back.  He reported falling from a truck the previous day.  
The veteran was referred for light duty.  He was prescribed 
Robaxin and heat for three days.  

The service medical records show the veteran was scheduled 
for an appointment to evaluate his back pain on April 6, 
1967.  The veteran did not report.  He was seen the following 
day for low back pain without radiation.  Physical 
examination was normal or negative.  The examiner concluded 
that there was "[n]o organic back problem found."  

The veteran was referred for an x-ray examination in April 
1967 because of his complaint of ongoing low back pain since 
falling from a truck several months earlier.  X-ray 
examination of the lumbosacral spine showed loss of lordosis 
indicating muscle spasm.  

The veteran was seen for back pain on May 16, 1967, which he 
reported having since AIT and since he had a fall.  Physical 
examination showed tenderness at several regions.  The 
impression was rule out questionable spondylolisthesis.  

The veteran underwent a service department medical 
examination, which the Report of Medical History shows was 
signed on May 16, 1967.  Physical examination of the spine 
and musculoskeletal system was normal.  The veteran denied a 
history of recurrent back pain in the Report of Medical 
History.  

Two days later, the veteran complained of pain in the midline 
of the lumbosacral area.  Physical examination showed no 
scoliosis.  There was full range of motion and he walked well 
on his heels and toes.  Knee jerks were equal.  The examiner 
prescribed a "darvon comp."  The examiner referred the 
veteran for an x-ray examination but the records show that 
this was not performed.  

The veteran filed his original application for service 
connection in September 1967.  The veteran listed having 
sustained a back injury in October 1966 for which he was 
treated at Fort Ord base hospital.  He also listed a January 
1967 back injury, which occurred when a tailgate opened and 
he fell from a truck.  He listed receiving treatment at a 
Vietnam dispensary in Tuy Hoa, Voung Ro Bey at that time.  He 
listed treatment in February 1967 at the 24th Evacuation 
Hospital in Long Binh, Vietnam.  He did not list any 
treatment for his back following service. 

VA outpatient treatment records show that the veteran was 
seen in September 1967 and reported having pain in his back.  
It was indicated that there was no history of injury.  No 
findings pertaining to the back were reported.

The RO denied entitlement to service connection for a back 
disorder in an April 1968 rating decision.  The RO held that, 
although the veteran was seen on several occasions for back 
pain during active duty, there was no definite pathology on 
physical and x-ray examinations and no back condition shown 
on the separation examination.  The RO notified the veteran 
of that decision by letter dated May 24, 1968; the veteran 
did not appeal.  

The veteran underwent a VA Agent Orange protocol examination 
in October 1983.  The veteran reported having been stabbed in 
the chest, side and back in 1968.  He reported having 
sustained injuries in a 1978 motor vehicle accident.  He also 
reported having intermittent low back pain and a history of a 
severe lumbosacral sprain in service.  Musculoskeletal 
examination showed no joint pain or swelling.  Physical 
examination showed the back was straight with full range of 
motion and there was no costovertebral angle tenderness.  
There was no diagnosis of a back disorder.   

The VA medical records show the veteran was examined in 
September 1984 for injuries sustained in an assault.  He was 
reportedly kicked in the chest and ribs.  He complained of 
chest pain with radiation into his back.  The veteran was 
examined in June 1985 for readmission to the Alcohol 
Dependence Treatment Program.  Physical examination of the 
musculoskeletal system showed no major problem.  

The veteran filed his claim to reopen service connection for 
a back disability in February 1991.  

The RO denied reopening the claim for entitlement to service 
connection for a back disorder in a June 1991 rating 
decision.  The RO held that the veteran did not submit 
evidence showing that he had a back condition that was due to 
his military service.  The RO notified the veteran of that 
decision by letter dated June 26, 1991; the veteran did not 
appeal.  

The veteran filed an application to reopen his claim for 
service connection for a back disability in December 1996.  
He listed no in-service or post-service treatment.  The 
veteran included a copy of VA discharge instructions.  The 
veteran was discharged earlier that month and the diagnoses 
were polysubstance abuse, PTSD and low back pain.  The 
hospitalization summary, which was obtained later, shows that 
the veteran was admitted for detoxification.  There was no 
reference to a back injury or examination, but the diagnoses 
included low back pain.  

The RO obtained the complete VA medical records.  In 
September 1996, the veteran complained of low back pain 
exacerbation.  The veteran related a history of an injury in 
Vietnam when he fell out of a truck.  He stated that he had 
transient paralysis from the waist down at the time of the 
injury, and that he has had low back pain and transient 
paralysis ever since that time.  He stated that his low back 
pain has been off and on throughout the years.  There was no 
diagnosis and the examiner referred the veteran for an x-ray 
examination.  

In September 1997, the veteran was seen for low back pain.  
The veteran related a history of an injury in 1966 with 
subsequent low back pain, and a recent incident of low back 
strain.  He stated that he had had low back pain for two days 
and this caused him to quit his construction job.  There was 
no diagnosis and the examiner referred the veteran for an x-
ray examination.  

The veteran submitted a statement detailing his in-service 
injury in November 1997.  He recalled falling from a truck 
that was full of men after it hit a pothole and the tail gait 
opened.  He stated that he landed on his low back and became 
paralyzed for about two minutes.  He stated that he had back 
pain after service with heavy work-related activities and 
sudden wrong moves.  He also stated that he has had recurring 
paralysis since service.  The veteran stated that a few years 
after service he was examined at his local hospital.  He 
stated that he underwent an x-ray examination at that time 
and the physician told him that he had a hairline fracture of 
the pelvis, which was in the same area as his in-service 
injury.  

The veteran underwent a VA general medical examination in 
February 1998.  The veteran did not complain of low back 
problems.  Neurologic examination was normal.  There was no 
diagnosis of a back disorder.  
In May 1998, when seen for an Agent Orange examination, the 
diagnoses were PTSD, history of alcohol and substance abuse, 
and a history of low back injury with low back pain syndrome.  
In August 1998 the veteran was seen for a two-week history of 
low back pain.  The veteran related a history of an injury in 
service with intermittent recurring low back pain since that 
time.  The examiner indicated that an x-ray examination of 
the lumbar spine had been performed during the May 1998 
outpatient examination.  The examiner indicated that this 
revealed moderate degenerative joint disease at the L4-L5 
level and mild degenerative joint disease at the L5-S1 level.  
On physical examination the veteran could walk on his toes 
but not too well on his heels.  Straight leg raising was okay 
but the veteran related having pain on the right side.  The 
examiner indicated that there was low back pain that radiated 
down to the right knee and numbness of the right posterior 
thigh.  

In May 1999 the veteran was seen for off and on back pain.  
He related a two-week history of right-sided low back pain 
with neurologic involvement of the right leg.  Physical 
examination showed tenderness over the right sacroiliac joint 
and also paravertebral muscle tension.  The diagnosis was 
degenerative joint disease by 
x-ray examination and sacroiliac strain. 

In October 1998 the veteran submitted a release for the 
private medical records referred to in his November 1997 
statement.  He reported receiving treatment for a back 
condition in 1979 or 1980 at Valley Medical Center, which 
subsequently became University Medical Center.  In December 
1998 the RO requested records from that facility.  In January 
1999 the RO received a response from Community Health System, 
stating that there was no record of treatment for the veteran 
and that the authorization for the medical information was 
not directed to that facility.  


Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall 
be presumed to have been incurred in service, even though 
there is no evidence of such diseases during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  


Finality of Decisions and Reopening Claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000) (formerly, 38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1990)).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.


Analysis

The RO denied entitlement to service connection for a back 
disorder in an April 1968 rating decision.  The RO notified 
the veteran of that decision by letter dated May 24, 1968.  
As the veteran did not submit an appeal to this denial, that 
decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

The RO denied reopening the claim for entitlement to service 
connection for a back disorder in a June 1991 rating 
decision.  The RO notified the veteran of that decision by 
letter dated June 26, 1991.  As the veteran did not submit an 
appeal to this denial, that decision also became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The basis for the prior denial in April 1968 was that, 
although the veteran had been seen on several occasions for 
back pain during active duty, there was no definite pathology 
on physical and x-ray examinations and no back condition 
shown on the separation examination.  The basis for the prior 
denial in June 1991 was that the veteran did not submit 
evidence showing that he had a back condition that was due to 
his military service.  

The evidence obtained since the June 1991 rating decision 
includes VA medical records and statements of the veteran in 
support of the claim.  The VA treatment records are new 
because they were not previously of record at the time of the 
June 1991 rating decision.  38 C.F.R. § 3.156(a).  

During outpatient examination in August 1998, the examiner 
indicated that there had been an x-ray examination of the 
lumbar spine performed during an outpatient examination in 
May 1998.  Although the actual x-ray examination report is 
not of record, the examiner indicated that this report 
revealed moderate degenerative joint disease at the L4-L5 
level and mild degenerative joint disease at the L5-S1 level.  
During outpatient examination in May 1999, the diagnosis was 
degenerative joint disease by x-ray examination and 
sacroiliac strain.  This evidence establishes that the 
veteran currently has a chronic low back disorder, namely, 
degenerative joint disease of the lumbosacral spine.  


This evidence bears directly and substantially upon the 
specific matter under consideration because it shows a 
current, chronic low back disorder.  This evidence is neither 
cumulative nor redundant because the evidence previously 
assembled did not establish a post-service chronic low back 
disorder.  Without adjudicating the probative value to be 
ascribed to this evidence, it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran's November 1997 statement is new because it was 
not previously of record at the time of the June 1991 rating 
decision.  The statement includes additional details 
pertaining to his in-service injury as well as a continuity 
of post-service symptomatology and medical treatment.  
Without assessing the credibility of this statement, it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury and his 
current disability.  Hodge v. West, 155 F.3d 1356, 1363.

The Board finds that the evidence submitted subsequent to the 
June 1991 determination is not cumulative and duplicative, it 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board concludes that new and material evidence has been 
received to warrant reopening the claim of entitlement to 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened; to that extent only the appeal is granted.  




REMAND

The Board has herein above reopened the veteran's claim of 
entitlement to service connection for a back disorder.  
Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)(1)-(3)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A(c)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A(d)).  

The veteran filed his original application for service 
connection in November 1967.  The veteran listed having 
sustained a back injury in October 1966 for which he was 
treated at Fort Ord base hospital.  He also listed a January 
1967 back injury, which occurred when a tailgate opened and 
he fell from a truck.  He listed receiving treatment at a 
Vietnam dispensary in Tuy Hoa, Voung Ro Bey at that time.  He 
listed treatment in February 1967 at the 24th Evacuation 
Hospital in Long Binh, Vietnam.  

A November 1967 Request For Information, VA Form 07-3101, 
shows that the RO requested the veteran's service medical 
records.  These records were received in March 1968.  The 
reference to the January 1967 back injury is actually 
intended to be March 1967 since the veteran contends only one 
back injury from an in-service fall from a truck, and the 
service medical records show he was examined for such injury 
in March 1967.  However, the service medical records do not 
include records of treatment in October 1966 at the Fort Ord 
base hospital, in January 1967 at a Vietnam dispensary in Tuy 
Hoa, Voung Ro Bey, or in February 1967 at the 24th Evacuation 
Hospital in Long Binh, Vietnam.  The RO should attempt to 
obtain these additional service medical records.  The efforts 
to obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A(b)(3), (c)(1).

The veteran underwent a VA Agent Orange protocol examination 
in October 1983.  The veteran reported having been stabbed in 
the chest, side and back in 1968.  He reported having 
sustained injuries in a 1978 motor vehicle accident.  VA 
medical records show the veteran was examined in September 
1984 for injuries sustained in an assault.  He was reportedly 
kicked in the chest and ribs.  He complained of chest pain 
with radiation into his back.  It remains unclear whether 
there are additional VA and private medical records showing 
treatment for his injuries.  

In his November 1997 statement, the veteran stated that after 
service he was examined at his local hospital.  He stated 
that he underwent an x-ray examination at that time and the 
physician told him that he had a hairline fracture of the 
pelvis, which was in the same area as his in-service injury.  
In October 1998 the veteran submitted a release for these 
private medical records.  He reported receiving treatment for 
a back condition in 1979 or 1980 at Valley Medical Center, 
which subsequently became University Medical Center.  In 
December 1998 the RO requested records from that facility.  
In January 1999 the RO received a response from Community 
Health System, which stated that there was no record of 
treatment for the veteran and that the authorization for the 
medical information was not directed to that facility.  It is 
unclear whether the RO requested this evidence from the 
correct medical facility.  As part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
private medical records that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A(b)(1).  

The evidence does not include all of the most recent VA 
medical treatment records.  The VA outpatient treatment 
records show the veteran was referred for an x-ray 
examination of the lumbosacral spine beginning in September 
1996.  During examination in August 1998, the examiner 
indicated that an x-ray examination of the lumbar spine had 
been performed during the May 1998 outpatient examination.  
The examiner indicated that this revealed moderate 
degenerative joint disease at the L4-L5 level and mild 
degenerative joint disease at the L5-S1 level.  In May 1999 
the diagnosis was degenerative joint disease by x-ray 
examination.  The evidence does not include the May 1998 x-
ray examination report.  Again, the Secretary shall make 
reasonable efforts to obtain relevant medical records that 
are adequately identified.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b)(1)-(3)).

The veteran's service medical records show the veteran was 
examined and treated for back pain beginning in August 1965.  
The veteran was seen in March 1967 for an injury to his low 
back.  He reported falling from a truck the previous day.  
The remaining service medical records show ongoing complaints 
of back pain except for the May 16, 1967 Report of Medical 
History, in which the veteran denied a history of recurrent 
back pain.  In essence, the evidence shows complaints and 
findings of back pain during active service.  

The evidence contains competent evidence that the veteran has 
a current low back disorder.  During VA examinations in 
August 1998 and May 1999, the examiners diagnosed 
degenerative joint disease of the lumbosacral spine.  There 
is also evidence of persistent or recurrent symptoms of low 
back disability and evidence indicating that the disability 
or symptoms may be associated with the veteran's active 
service.  The veteran has submitted statements of chronic and 
recurrent low back pain since active service.  He has also 
related his ongoing symptomatology to VA examiners.  Based on 
the history provided to the examiner in May 1998, the 
diagnosis was a history of low back injury with low back pain 
syndrome.  

However, the evidence does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Although the veteran is competent to relate ongoing back 
pain, he is not competent to relate degenerative joint 
disease to his in-service injury or any other incident or 
event of active service.  Grottveit v. Derwinski, 5 Vet. App. 
91, 93 (1993) (Court held that lay assertions of medical 
causation cannot constitute competent medical evidence); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The VA examiners, who diagnosed degenerative joint disease of 
the lumbosacral spine in August 1998 and May 1999, did not 
relate this disability to the veteran's  in-service injury or 
any other incident or event of active service.  The VA 
examiner, who diagnosed a history of low back injury with low 
back pain syndrome in May 1998 did not diagnose degenerative 
joint disease.  That examiner diagnosed pain.  The Court has 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  In addition, none of these examiners reviewed the 
evidence of record in order to render a fully informed 
opinion 

Therefore, an examination or opinion is necessary to make a 
decision in this case because there is competent evidence of 
a current disability or persistent or recurrent symptoms of 
disability; the evidence indicates that the disability or 
symptoms may be associated with the veteran's active service; 
and, the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

Therefore, to avoid prejudice to the veteran, the case is 
remanded for the RO to obtain any additional service medical 
records, post-service private and VA medical treatment 
records, and to obtain a medical opinion as to the etiology 
of an existing back disorder.  The RO will also conduct a de 
novo review of the complete evidentiary record.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should make another attempt to 
secure any additional service medical 
records through the National Personnel 
Records Center or any other official 
channels.  The RO should document all 
responses.  

In particular, the veteran listed having 
sustained a back injury in October 1966 
for which he was treated at Fort Ord base 
hospital.  He also listed a January 1967 
back injury for which he listed receiving 
treatment at a Vietnam dispensary in Tuy 
Hoa, Voung Ro Bey.  He listed treatment 
in February 1967 at the 24th Evacuation 
Hospital in Long Binh, Vietnam.  

2.  The efforts to obtain those records 
shall continue until the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  If the RO is unable to 
obtain any of these records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  

In particular, in his November 1997 
statement, the veteran reported receiving 
treatment for his back condition in 1979 
or 1980 at Valley Medical Center, which 
subsequently became the University 
Medical Center.  Although the RO 
requested records from that facility in 
December 1998, the January 1999 response 
was from the Community Health System, 
which stated that there was no record of 
treatment for the veteran and that the 
authorization for the medical information 
was not directed to that facility.  The 
veteran has also reported receiving 
medical treatment: for a stab wound to 
the chest, side and back in 1968; for 
injuries sustained in a 1978 motor 
vehicle accident; and, for injuries 
sustained in an assault in September 
1984.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  This should include 
the May 1998 x-ray examination report.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

5.  The veteran should be scheduled for a 
VA orthopedic examination by an 
appropriate specialist to ascertain the 
nature and etiology the veteran's current 
back disorder.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
including any post-service intercurrent 
injury), and upon doing so answer the 
following questions:

(a) Does the veteran have a current back 
disability, and if so, what is its 
nature?

(b) Is it at least as likely as not that 
the back disability was incurred 
coincident with the veteran's military 
service?

(c) What is the relationship between any 
post-service intercurrent injury and 
any current back disorder?  

Any opinions expressed must be 
accompanied by a complete rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for a back disorder.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

 



